                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 18-21-AG

 Defendant      SHEYENNE LEE PARSONS                                         Social Security No. 6         7   8     9
       Sheyeen Parsons; Sheynne Parsons; Sheyenne
       Parsons; Sheyenn Parson; Sheyenn Lee Parson;                          (Last 4 digits)
 akas: Sheyeen Lee Parsons; Sheynne Lee Parson; Spek

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        Feb        4      2019

  COUNSEL                                                              Marri Derby, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Armed Bank Robbery; Aiding and Abetting in violation of 18 USC ββ 2113(a), (d); 2(a) as charged in Counts 9 and 11 of the
                     Indictment; and Possessing, Using, Carrying, and Brandishing a Firearm in Furtherance of, and During and in Relation to, a
                     Crime of Violence; Aiding and Abetting in violation of 18 USC ββ 924(c)(1)(A)(ii); 2(a).

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 201 Months

This term consists of the following: 141 months on each of Counts 9 and 11, to be served concurrently with each other;
and 60 months on Count 12, to be served consecutively to Counts 9 and 11. The aforementioned term shall be served
concurrently to the undischarged term of imprisonment imposed in Los Angeles County Superior Court, case number
SA091114.

It is ordered that the defendant shall pay to the United States a special assessment of $300, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $34,656, pursuant to 18 U.S.C. § 3663A.
Defendant shall pay restitution in the amount ordered to victims as set forth in a separate victim list prepared by the
probation office which this Court adopts and which reflects the Court’s determination of the amount of restitution due to
each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall remain confidential
to protect the privacy interests of the victims. If the defendant makes a partial payment, each payee shall receive
approximately proportional payment unless another priority order or percentage payment is specified in this judgment.

The Court finds from a consideration of the record that the defendant's economic circumstances allow for restitution
payments pursuant to the following schedule: Restitution shall be due during the period of imprisonment, at the rate of not
less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount
of the restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of the defendant's
gross monthly income, but not less than $100, whichever is greater, shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered
as the court finds that the defendant's economic circumstances do not allow for either immediate or future payment of the
CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
 USA vs.      SHEYENNE LEE PARSONS                                   Docket No.:   SACR 18-21-JVS

amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The defendant shall be held jointly and severally liable with convicted coparticipants Justin Dylan Hixon and Eric Efren
Trejo (8:15CR00119-JVS) for the total amount of restitution ordered in this judgment. The victims’ recovery is limited to
the amount of their loss and the defendant's liability for restitution ceases if and when the victims receives full restitution.

The defendant shall comply with General Order No. 18-10.
Pursuant to Guideline Section 5E1.2(a), all fines are waived as it is found that the defendant does not have the ability to
pay a fine in addition to restitution.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four (4) years under the
following terms and conditions. This term consists of four years on each of Counts 9, 11, and 12 of the Indictment, all such
terms to run concurrently.

         1.          The defendant shall comply with the rules and regulations of the United States Probation &
                     Pretrial Services Office and General Order 18-10, including the conditions of probation and
                     supervised release set forth in Section III of General Order 18-10.

         2.          During the period of community supervision the defendant shall pay the special assessment
                     and restitution in accordance with this judgment's orders pertaining to such payment.


         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                     shall submit to one drug test within 15 days of release from imprisonment and at least two
                     periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
                     Probation Officer.


         5.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath, and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
                     abusing prescription medications, during the period of supervision.


         6.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by the
                     Probation Officer. If the defendant has no ability to pay, no payment shall be required.


CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
 USA vs.       SHEYENNE LEE PARSONS                                         Docket No.:       SACR 18-21-JVS

         7.          The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
                     court-ordered financial obligation.

         8.          The defendant shall submit his person, property, house, residence, vehicle, papers,
                     computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
                     communications or data storage devices or media, office, or other areas under the defendant’s
                     control, to a search conducted by a United States Probation Officer or law enforcement
                     officer. Failure to submit to a search may be grounds for revocation. The defendant shall
                     warn any other occupants that the premises may be subject to searches pursuant to this
                     condition. Any search pursuant to this condition will be conducted at a reasonable time and
                     in a reasonable manner upon reasonable suspicion that the defendant has violated a condition
                     of his supervision and that the areas to be searched contain evidence of this violation.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for gambling and narcotic addiction or drug and alcohol dependency.
Further redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

The Court recommends that the defendant be housed at a facility in Oregon as his first priority and Northern
California as his second priority to facilitate visitation with family and friends who were present in court. The
Court further recommends that, if eligible, the defendant be allowed to participate in the 500 Hour RDAP Drug
Treatment Program while incarcerated at the Bureau of Prisons.

On the Government’s motion, the remaining counts are ordered DISMISSED.

Defendant is advised of his appeal rights.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




              February 4, 2019
              Date                                               U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                 Clerk, U.S. District Court



                February 6, 2019                  By
              Filed Date                                         Deputy Clerk Lisa Bredahl




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.      SHEYENNE LEE PARSONS                                                Docket No.:      SACR 18-21-JVS


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or             9.    The defendant must not knowingly associate with any persons
       local crime;                                                               engaged in criminal activity and must not knowingly associate
 2.    The defendant must report to the probation office in the                   with any person convicted of a felony unless granted
       federal judicial district of residence within 72 hours of                  permission to do so by the probation officer. This condition
       imposition of a sentence of probation or release from                      will not apply to intimate family members, unless the court
       imprisonment, unless otherwise directed by the probation                   has completed an individualized review and has determined
       officer;                                                                   that the restriction is necessary for protection of the
 3.    The defendant must report to the probation office as                       community or rehabilitation;
       instructed by the court or probation officer;                        10.   The defendant must refrain from excessive use of alcohol and
 4.    The defendant must not knowingly leave the judicial                        must not purchase, possess, use, distribute, or administer any
       district without first receiving the permission of the court               narcotic or other controlled substance, or any paraphernalia
       or probation officer;                                                      related to such substances, except as prescribed by a
 5.    The defendant must answer truthfully the inquiries of the                  physician;
       probation officer, unless legitimately asserting his or her          11.   The defendant must notify the probation officer within 72
       Fifth Amendment right against self-incrimination as to                     hours of being arrested or questioned by a law enforcement
       new criminal conduct;                                                      officer;
 6.    The defendant must reside at a location approved by the              12.   For felony cases, the defendant must not possess a firearm,
       probation officer and must notify the probation officer at                 ammunition, destructive device, or any other dangerous
       least 10 days before any anticipated change or within 72                   weapon;
       hours of an unanticipated change in residence or persons             13.   The defendant must not act or enter into any agreement with
       living in defendant’s residence;                                           a law enforcement agency to act as an informant or source
 7.    The defendant must permit the probation officer to                         without the permission of the court;
       contact him or her at any time at home or elsewhere and              14.   As directed by the probation officer, the defendant must notify
       must permit confiscation of any contraband prohibited by                   specific persons and organizations of specific risks posed by
       law or the terms of supervision and observed in plain                      the defendant to those persons and organizations and must
       view by the probation officer;                                             permit the probation officer to confirm the defendant’s
 8.    The defendant must work at a lawful occupation unless                      compliance with such requirement and to make such
       excused by the probation officer for schooling, training,                  notifications;
       or other acceptable reasons and must notify the probation            15.   The defendant must follow the instructions of the probation
       officer at least ten days before any change in                             officer to implement the orders of the court, afford adequate
       employment or within 72 hours of an unanticipated                          deterrence from criminal conduct, protect the public from
       change;                                                                    further crimes of the defendant; and provide the defendant
                                                                                  with needed educational or vocational training, medical care,
                                                                                  or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 4 of 6
             The defendant must also comply with the following special conditions (set forth below).


      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 6
 USA vs.     SHEYENNE LEE PARSONS                                                Docket No.:      SACR 18-21-JVS




                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                      By
            Date                                                     Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                      By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
